


Exhibit 10.12
AMENDED AND RESTATED ADMINISTRATIVE AGREEMENT RE TAX
ALLOCATION PAYMENTS
THIS AMENDED AND RESTATED ADMINISTRATIVE AGREEMENT RE TAX ALLOCATION PAYMENTS
(this “Agreement”) is entered into as of February 13, 2012, among Edison
International, Southern California Edison Company, Edison Mission Group Inc.,
Edison Capital, Mission Energy Holding Company, Edison Mission Energy, Edison
O&M Services, Edison Enterprises, Mission Land Company, Capistrano Wind
Holdings, Inc. and Capistrano Wind, LLC (the parties other than Edison
International are referred to herein collectively as the “Subsidiary Parties”
and each individually as a “Subsidiary Party”), and amends and restates in its
entirety the Administrative Agreement Re Tax Allocation Payments, dated as of
July 2, 2001, by and among Edison International and the Subsidiary Parties.
RECITALS
A.    Edison International has entered into an Amended and Restated Agreement
for the Allocation of Income Tax Liabilities and Benefits, dated as of September
10, 1996 (the “Master Agreement”), with its first-tier subsidiaries, Southern
California Edison Company and Edison Mission Group, providing for an allocation
among the parties of tax benefits and tax liabilities reflected in or resulting
from the filing of consolidated or combined income or franchise tax returns. The
Master Agreement provides for. Edison International to calculate the Separate
Tax Liabilities and Separate Tax Benefits (as such terms are defined in the
Master Agreement) of Southern California Edison Company and Edison Mission Group
and of each of their respective directly or indirectly owned subsidiaries, and
to make to or receive from Southern California Edison Company and Edison Mission
Group, respectively, net payments with respect to the aggregate Separate Tax
Benefit or Separate Tax Liability of each such company and all its respective
subsidiaries.
B.    Edison Mission Group has entered into a related Amended and Restated Tax
Allocation Agreement, dated as of February 13, 2012 (the “Group Agreement”),
with its first-tier subsidiaries, Edison Capital, Mission Energy Holding
Company, Edison O&M Services, Edison Enterprises, and Mission Land Company. The
Group Agreement provides for Edison Mission Group to use the calculations made
by Edison International under the Master Agreement and to make to or receive
from Edison Capital, Mission Energy Holding Company, Edison O&M Services, Edison
Enterprises, and Mission Land Company, respectively, net payments with respect
to the aggregate Separate Tax Benefit or Separate Tax Liability of each such
company and all its respective subsidiaries.
C.    Mission Energy Holding Company has entered into a related Amended and
Restated Tax Allocation Agreement, dated as of February 13, 2012 (the “Mission
Energy Agreement”), with its first-tier subsidiaries, Edison Mission Energy and
Capistrano Wind Holdings, Inc. The Mission Energy Agreement provides for Mission
Energy Holding Company to use the calculations made by Edison International
under the Master Agreement and to make to or receive from Edison Mission Energy
and Capistrano Wind Holdings, Inc. net payments with respect to the aggregate
Separate Tax Benefit or Separate Tax Liability of each such company and all its
respective subsidiaries.
D.    Capistrano Wind Holdings, Inc. has entered into a related Tax Allocation
Agreement, dated as of February 13, 2012 (the “Capistrano Agreement”), with its
subsidiaries, Capistrano Wind II, LLC and Capistrano Wind LLC. The Capistrano
Agreement provides for Capistrano Wind Holdings, Inc. to use the calculations
made by Edison International under the Master Agreement to make or receive from
Capistrano Wind II, LLC and Capistrano Wind, LLC net payments with respect to
the aggregate Separate Tax Benefit or Separate Tax Liability of each such
company and all of its respective subsidiaries.
E.    To promote efficient administration of payments under the Master
Agreement, Group Agreement, and Mission Energy Agreement (referred to
collectively herein, together with any amendments, supplements, addenda, or
successor agreements, as the “Tax Allocation Agreements”), Edison International
and the Subsidiary Parties desire to provide for payments under the Tax
Allocation Agreements to be made directly between Edison International and each
of the Subsidiary Parties as set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:
Section 1. Tax Liability and Benefit Payments. On each date that any payments
under the Tax Allocation

1

--------------------------------------------------------------------------------




Agreements are to be made or received by Edison International or the Subsidiary
Parties (or would have been made or received if an amount had been owed or
receivable), payments shall be made as follows:
(a)Edison International shall pay to Southern California Edison Company or
Southern California Edison Company shall pay to Edison International, as the
case may be, an amount equal to the aggregate net amount of the Separate Tax
Benefits and Separate Tax Liabilities of Southern California Edison Company and
its subsidiaries;
(b)Edison International shall pay to Edison Mission Group or Edison Mission
Group shall pay to Edison international, as the case may be, an amount equal to
the aggregate net amount of the Separate Tax Benefits and Separate Tax
Liabilities of Edison Mission Group and its subsidiaries (other than Mission
Energy Holding Company, Edison Capital, Edison O&M Services, Edison Enterprises,
Mission Land Company, and their subsidiaries);
(c)Edison International shall pay to Edison Capital or Edison Capital shall pay
to Edison International, as the case may be, an amount equal to the aggregate
net amount of the Separate Tax Benefits and Separate Tax Liabilities of Edison
Capital and its subsidiaries;
(d)Edison International shall pay to Mission Energy Holding Company or Mission
Energy Holding Company shall pay to Edison International, as the case may be, an
amount equal to the aggregate net amount of the Separate Tax Benefits and
Separate Tax Liabilities of Mission Energy Holding Company and its subsidiaries
(other than Edison Mission Energy and its subsidiaries);
(e)Edison International shall pay to Edison Mission Energy or-Edison Mission
Energy shall pay to Edison International, as the case may be, an amount equal to
the aggregate net amount of the Separate Tax Benefits and Separate Tax
Liabilities of Edison Mission Energy and its subsidiaries;
(f)Edison International shall pay to Edison O&M Services or Edison O&M Services
shall pay to Edison International, as the case may be, an amount equal to the
aggregate net amount of the Separate Tax Benefits and Separate Tax Liabilities
of Edison O&M Services and its subsidiaries
(g)Edison International shall pay to Edison Enterprises or Edison Enterprises
shall pay to Edison International, as the case may be, an amount equal to the
aggregate net amount of the Separate Tax Benefits and Separate Tax Liabilities
of Edison Enterprises and its subsidiaries; and
(h)Edison International shall pay to Mission Land Company or Mission Land
Company shall pay to Edison International, as the case may be, an amount equal
to the aggregate net amount of the Separate Tax Benefits and Separate Tax
Liabilities of Mission Land Company and its subsidiaries.
(i)    Edison International shall pay to Capistrano Wind, LLC or Capistrano
Wind, LLC shall pay to Edison International, as the case may be, an amount equal
to the aggregate net amount of the Separate Tax Benefits and Separate Tax
Liabilities of Capistrano Wind, LLC and its subsidiaries.
Section 2. Additional Subsidiaries. Any Subsidiary Party may request Edison
International to make payments for Separate Tax Benefits, if any, directly to
any subsidiary of that Subsidiary Party. In such case, that Subsidiary Party
shall cause that subsidiary to make payments for Separate Tax Liabilities, if
any, directly to Edison International.
Section 3. Effect on Tax Allocation Agreements. This Agreement establishes
arrangements for the efficient administration of payments under the Tax
Allocation Agreements. Those payment arrangements and this Agreement shall not
be construed to modify the rights and obligations of the parties under the Tax
Allocation Agreements, except to the extent that any obligation to make a
payment under any of the Tax Allocation Agreements is satisfied by a payment
made in accordance with this Agreement. Notwithstanding anything to the contrary
in this Agreement, all payments shall be subject to the provisions of the Master
Agreement establishing a priority for payments of Separate Tax Benefits to
Southern California Edison Company and its subsidiaries. Should any question
arise as to the proper calculation or payment of the Separate Tax Benefits or
Separate Tax Liabilities of Edison International or any of the Subsidiary
Parties, the determination of such question by Edison International shall be
final.
Section 4. Termination. This Agreement may be terminated at any time by Edison
International in its sole discretion. Any termination shall not by itself effect
a termination of any of the Tax Allocation Agreements.

2

--------------------------------------------------------------------------------




Section 5. Successors and Beneficiaries. This Agreement may not be assigned,
pledged, transferred or hypothecated by any of the Subsidiary Parties without
the express written consent of Edison International.
Section 6. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
Section 7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.


[Signature Page Follows]

3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement by their respective
officers thereunto duly authorized as of the date first above written.


EDISON INTERNATIONAL
 
SOUTHERN CALIFORNIA EDISON COMPANY
By:
 /s/ Jeffrey L. Barnett
 
By:
 /s/ Chris C. Dominski
Name:
Jeffrey L. Barnett
 
Name:
Chris C. Dominski
Title:
Vice President
 
Title:
Vice President



EDISON MISSION GROUP INC.
 
EDISON CAPITAL
By:
 /s/ Maria Rigatti
 
By:
 /s/ Maria Rigatti
Name:
Maria Rigatti
 
Name:
Maria Rigatti
Title:
Senior Vice President and Chief Financial Officer
 
Title:
Vice President and Chief Financial Officer



MISSION ENERGY HOLDING COMPANY
 
EDISON MISSION ENERGY
By:
 /s/ Maria Rigatti
 
By:
 /s/ Maria Rigatti
Name:
Maria Rigatti
 
Name:
Maria Rigatti
Title:
Senior Vice President and Chief Financial Officer
 
Title:
Senior Vice President and Chief Financial Officer



EDISON O&M SERVICES
 
EDISON ENTERPRISES
By:
 /s/ Mark C. Clarke
 
By:
 /s/ W. James Scilacci
Name:
Mark C. Clarke
 
Name:
W. James Scilacci
Title:
Vice President, Treasurer and Controller
 
Title:
President



MISSION LAND COMPANY
 
CAPISTRANO WIND HOLDINGS, INC.
By:
 /s/ Maria Rigatti
 
By:
 /s/ Maria Rigatti
Name:
Maria Rigatti
 
Name:
Maria Rigatti
Title:
Chief Financial Officer and Treasurer
 
Title:
Vice President and Chief Financial Officer



CAPISTRANO WIND, LLC
 
 
By:
 /s/ Maria Rigatti
 
 
 
Name:
Maria Rigatti
 
 
 
Title:
Vice President and Chief Financial Officer
 
 
 




4